DETAILED ACTION
This action is responsive to the application filed 2/4/2022.
Claims 1-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,272,265 (“’265”). Although the claims at issue are not identical, they are not patentably distinct from each other.
With regard to Claim 1 of the current application, Claim 1 of ‘265 teaches the method which is carried out by the apparatus claimed therein. Specifically, Claim 1 of ‘265 teaches method steps which:
generate, based on encoded video, markup language content, wherein the encoded video comprises video data that is associated with one or more formatting rules (generating, based on encoded video, markup language content, wherein the encoded video comprises video data that is associated with one or more formatting rules); 
determine, based on validation of the markup language content according to a first schema based on the one or more formatting rules, that the encoded video adheres to the one or more formatting rules (determining, based on validation of the markup language content according to a first schema based on the one or more formatting rules, that the encoded video adheres to the one or more formatting rules); 
based on a determination that the encoded video adheres to the one of more formatting rules, generate an instance of a widget associated with the encoded video (based on the determining that the encoded video adheres to the one of more formatting rules, generating an instance of a widget associated with the encoded video); and 
send, to one or more devices, the instance of the widget (sending, to one or more devices, the instance of the widget).
Claim 1 of the current application teaches an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to carry out the method of Claim 1 of ‘265. As the apparatus of Claim 1 recites basic, generic components of a computing device carrying out the method of Claim 1 of ‘265, the apparatus is not considered to be nonobvious over ‘265, or patentably distinct therefrom. 
For similar reasons, the non-transitory medium of Claim 8 storing instructions which implement the method of ‘265, as well as the system of Claim 15 which carries out the method of Claim 1 of ‘265 are not patentably distinct from the invention of Claim 1 of ‘265. Further, Claims 2-21 of the current application do not define a patentably distinct invention from claims 2-25 of ‘265. As the claims of the current application are not patentably distinct from ‘265, they must be rejected under Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
10/22/2022